ALLOWANCE
Applicant’s reply, filed 20 May 2021 in response to the non-final Office action mailed 22 January 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-5 are pending, wherein: claims 1-5 have been amended. Pending claims 1-5 are herein allowed. Note the Examiner’s amendment (below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	The ABSTRACT is amended to remove the carriage return after ‘formula (1):’ and create a single paragraph as required by MPEP 608.01 as follows:
Provided is a glass fiber-reinforced resin molded article having well-balanced and excellent static and dynamic strength and fluidity. In the glass fiber-reinforced resin molded article, glass fiber included in the glass fiber-reinforced resin molded article includes a flat cross-sectional shape having a minor axis D1 in the range of 3.0 to 10.5 pm and a major axis D2 in the range of 11.0 to 29.0 pm, the number average fiber length L (pm) of the glass fiber included in the glass fiber-reinforced resin molded article is in the range of 150 to 475 pm, the glass fiber content C (wt%) in the glass fiber-reinforced resin molded article is in the range of 40.0 to 75.0 wt%, and the above Dl, D2, L, and C satisfy the following formula (1): 260.0<C2xL/(D 1xD22)<400.0    ...(1).

Response to Arguments/Amendments
	The Examiner accepts the specification amendment filed 20 May 2021 and agrees with Applicant that the “mm” recitation in [0039] is a typographical error based upon support of the same Ra property set forth in Table 1. 
	The Examiner notes the objection to the specification, i.e. the abstract, was not addressed or responded to by Applicant. The Examiner has corrected the formal issue by Examiner’s amendment above. 
	The objections to claims 1-5 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-5 as anticipated, or in the alternative unpatentable over, Hewel (US PGPub 2015/0274935) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 1-5 as unpatentable over Harder et al. (US 9,845,389) in view of Van Der Burgt et al. (US PGPub 2017/0240727) is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Hewel (US PGPub 2015/0274935) teaches polyamide molding compositions and articles thereof, comprising (A) polyamide, (B) 25-60 wt% fibrous reinforcing materials (relevant to instant content C), (C) particulate fillers, (D) heat stabilizers, (E) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANE L STANLEY/Primary Examiner, Art Unit 1767